Citation Nr: 0904179	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for anisometropic amblyopia 
of the right eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied service connection.  

In his September 2006 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO, 
but his representative submitted a March 2007 statement that 
the veteran wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2007) (a request for a hearing may 
be withdrawn by the veteran or his representative as long as 
the veteran consents).  

In July 2007, the Board issued a final decision with respect 
to two issues (entitlement to service connection for a throat 
condition secondary to gas exposure and entitlement to a 
compensable initial evaluation for his service-connected 
bilateral hearing loss) and remanded for further development 
the veteran's appeal of entitlement to service connection for 
amblyopia.  The RO issued a supplemental statement of the 
case in October 2007 and certified the appeal to the Board.  
In September 2008, the Board referred the appeal to an 
ophthalmologist for a medical expert opinion.  After the 
medical opinion was received in October 2008, a copy of the 
opinion was sent to the veteran.  In December 2008, the 
veteran indicated that he had no further argument and/or 
evidence to submit and asked the Board to proceed with the 
adjudication of his appeal.  The development of the amblyopia 
issue has thus been completed.  

In a December 2007 statement of accredited representative in 
an appealed case, the veteran's representative listed three 
issues on appeal: the amblyopia issue, the throat condition 
issue, and the bilateral hearing loss issue.  Since the Board 
issued a final decision in July 2007 with respect to the 
throat condition issue and the bilateral hearing loss issue, 
only the amblyopia issue is now before the Board.  

The veteran's November 2004 claim sought service connection 
for a right eye condition and for a left eye condition.  But 
the June 2005 rating decision adjudicated only the amblyopia 
of the right eye; the claim with respect to the left eye has 
not been adjudicated.  This matter is referred to the RO/AMC 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's current anisometropic amblyopia of the 
right eye is a developmental defect that developed by age 6.  

2.  The veteran's anisometropic amblyopia of the right eye 
was not subject to any superimposed disease or injury during 
service.  


CONCLUSION OF LAW

The criteria for service connection for anisometropic 
amblyopia of the right eye have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
4.9 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the inservice injury or disease 
and the current disability.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

For purposes of entitlement to benefits, a congenital or 
developmental defect
is not considered to be disease or injury within the meaning 
of the statutes governing service connection.  38 C.F.R. 
§§ 3.303(c) (congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation), 4.9 (mere congenital or developmental defects 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes).  In other 
words, by law, a congenital or developmental defect of the 
eye cannot be incurred during service, and as a result, 
cannot be service-connected.  See Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding VA regulations that distinguish a 
congenital or developmental defect from a disease); Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA 
regulation that refractive errors of the eye do not 
constitute an injury or disease).  

The record shows that the veteran was born with 
anisometropia, and because the veteran's right retina was 
blurred throughout the critical vision-developing period 
(birth through approximately age 6), the neural networks that 
develop for sharp 20/20 vision were adversely affected.  
October 2008 Expert Medical Opinion by Dr. L.  The result was 
a best-corrected vision in the 20/100 range.  October 2008 
Expert Medical Opinion by Dr. L.  Since the right eye was not 
appropriately corrected with a spectacle lens until after the 
vision-developing period was over, the amblyopia of the right 
eye could be said to have developed around age 6.  
October 2008 Expert Medical Opinion by Dr. L.; August 2007 
C&P Examination Opinion of Dr. Z (developmental amblyopia of 
the right eye was more than likely present in young childhood 
before military service); but see May 2005 C&P Examination 
Opinion of Dr. A (the condition has existed since the veteran 
was 19 years old; it was not due to injury; it [the 
diagnosis] was made during an entrance vision exam into the 
Army).  Thus, the veteran's anisometropic amblyopia of the 
right eye is a developmental defect.  October 2008 Expert 
Medical Opinion by Dr. L.;  see also August 2007 C&P 
Examination Opinion of Dr. Z (developmental amblyopia; visual 
acuity military recordings are consistent with amblyopia 
anisometropia, small angle esotropia); November 2004 Victoria 
Eye Center Opinion of Dr. K.  (the veteran has been amblyopic 
as long as he can remember).  

Since the record establishes that the veteran's right eye 
anisometropic amblyopia is a developmental defect, service 
connection is not available.  38 C.F.R. §§ 3.303(c) 
(congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation), 
4.9 (mere congenital or developmental defects are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes).  Service connection 
may not be granted for a developmental defect, but may be 
granted for disability which is shown to have resulted from a 
defect which was subject to a superimposed disease or injury 
during service.  See VAOPGCPREC 82-90 (July 18, 1990).
  
Here, Dr. L.'s October 2008 expert medical opinion pointed 
out that amblyopia is not a disease.  She explained that the 
word "condition" is usually used to describe anisometropic 
amblyopia.  According to Dr. L., since amblyopia is not a 
progressive situation, the term "defect" in the normal 
development of the visual system would not be an incorrect 
description.  Dr. L. provided a further opinion that the 
defect was not subject to a superimposed disease or injury 
during service.  October 2008 Opinion by Dr. L.; see also 
August 2007 Opinion of Dr. Z (I see no signs that the 
military service has had any effect on the amblyopia or loss 
of visual acuity); cf., May 2005 Opinion of Dr. A. (the 
amblyopia was not aggravated by military service).  

In his September 2006 substantive appeal and in the 
March 2007 statement of accredited representative, the 
veteran argued that exposure to chemicals during service 
either caused his amblyopia or made his amblyopia worse.  At 
the August 2007 C&P examination, he told the examiner that 
the fact that he was not given glasses during service made 
his amblyopia worse.  But as a lay person, the veteran's 
opinion of the etiology of his condition-no matter how 
sincere-is of no probative value because with no training or 
expertise to assess medical conditions, he is not competent 
to provide such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  

Several medical professionals, however, have provided 
competent medical evidence as to the etiology of the 
veteran's anisometropic amblyopia of the right eye and none 
has endorsed either of the veteran's theories.  Dr. Z., the 
August 2007 C&P examiner, stated that review of several 
ophthalmologic records did not demonstrate any type of 
maculopathy as related to chemical exposure.  Nor did Dr. Z. 
find any signs that the veteran's military service had any 
effect on the amblyopia or loss of visual acuity.  And while 
Dr. A., the May 2005 C&P examiner, did not specifically 
address chemical exposure (because the veteran had not yet 
raised that argument in May 2005), Dr. A. also concluded that 
the veteran's amblyopia of the right eye was not aggravated 
by his military service.  See also October 2008 Opinion by 
Dr. L. (amblyopia was not subject to a superimposed disease 
or injury during service). 

Since the veteran produced no contrary medical evidence, the 
record establishes that the veteran's anisometropic amblyopia 
of the right eye is a developmental defect.   And no 
superimposed disease or injury to the eye created additional 
disability to the amblyopic right eye during service.  As a 
result, under the regulations, no injury or disease was 
incurred or aggravated during service for which service 
connection can be granted.  38 C.F.R. §§ 3.303(d), 4.9.  
Since that required element of service connection has not 
been met, service connection can not be granted for the 
veteran's anisometropic amblyopia.   

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the veteran's assertions of chemical exposure 
and failure to issue corrective lenses were not competent 
evidence of the etiology of his right eye condition because 
he is a lay person.  The only medical evidence of record 
rejects those theories.  No medical evidence establishes that 
any injury or disease was incurred or aggravated during 
service.  With no competent evidence in favor of the claim, 
and competent, credible medical evidence against the claim, 
the reasonable doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  



Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's January 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
June 2005 rating decision, but it did not provide all the 
notice required.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
  
Here, the veteran was not prejudiced by the flaws in the 
original January 2005 letter for two reasons.  First, those 
flaws were cured before the October 2007 supplemental 
statement of the case was issued.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  The August 2007 letter, which was mailed two 
months before the veteran's appeal was readjudicated in the 
October 2007 supplemental statement of the case, met all the 
notice requirements:  it described the evidence necessary to 
substantiate a claim for service connection, identified what 
evidence VA had collected and was collecting, identified what 
evidence might be helpful in establishing his claim, and 
notified him of what evidence was necessary with respect to 
the rating criteria and the effective date of an award for 
service connection.  Second, in a December 2008 statement, 
the veteran informed the Board that he had no further 
argument and/or evidence to submit for his appeal.  Since the 
veteran had a meaningful opportunity to participate in the 
adjudication process, the veteran was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved his claims folder, which 
contained his service treatment records, and provided him 
with two C&P examinations.  The veteran did not request any 
assistance in obtaining evidence.  VA thus met its duty to 
assist the veteran.  

This service connection issue was previously before the Board 
and a remand was issued in July 2007. The Board instructed 
the RO/AMC to schedule the veteran for a VA ophthalmology 
examination and that the claims file had to be made available 
to and reviewed by the examiner.  The August 2007 C&P report 
shows that those instructions were followed. 

The July 2007 remand order also instructed the RO/AMC to have 
the examiner address whether the veteran's amblyopia was 
either (a) acquired in nature or (b) a congenital or 
developmental defect.  If the amblyopia were acquired in 
nature, the examiner was required to state whether it was at 
least as likely as not that it had its onset during active 
service or was related to any inservice disease or injury.  
If the amblyopia were more properly characterized as a 
congenital or developmental defect, the examiner was required 
to state whether it was subject to any superimposed disease 
or injury during service.  A rationale for any opinion 
expressed was required.  The August 2007 examiner did not 
address each request in turn as set forth by the Board.  If 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions); 38 C.F.R. § 19.9 
(2005) (if any action is essential for a proper appellate 
decision, a Veterans Law Judge shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken).  

Rather than remanding the appeal, the Board ensured 
compliance with its Remand by seeking an expert medical 
opinion from Dr. L.  Since her report contained all of the 
information sought by the Board's explicit requests in the 
July 2007 Remand, and the veteran was given an opportunity to 
respond to that opinion, the veteran was not prejudiced by 
the August 2007 examiner's failure to make the explicit 
statements requested.  


ORDER

Service connection for anisometropic amblyopia of the right 
eye is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


